Case 2:20-cv-03814-MCA-MAH Document 1-2 Filed 04/08/20 Page 1 of 7 PageID: 22




               Exhibit B
3                     Case 2:20-cv-03814-MCA-MAH Document 1-2 Filed 04/08/20 Page 2 of 7 PageID: 23
                                                                                                                   PRINT              SAVE AS                  SEND


Purchase Order Terms
Form 80-131 (06/17)




These terms (“Terms”) are incorporated in any purchase order (“Order”) for goods and other deliverables (referred to as “Goods”) and services (“Services”) issued
by 3M Company (“3M”) to the supplier providing the Goods and/or Services identified in that Order (“Seller”), except to the extent any Terms conflict with a written
agreement between 3M and Seller (the “Parties”), or other written terms 3M has provided to Seller, that specifically cover that transaction.


1.        SCOPE. Seller has accepted an Order (including these Terms) if Seller gives a verbal, written or electronic acknowledgement of, or initiates performance
           under, that Order. By accepting an Order, Seller’s acceptance is limited to the Order’s terms (which include these Terms). No additional or conflicting term
           in any Seller acknowledgement, invoice, bid, proposal, or other documentation is binding on 3M, unless 3M specifically agreed to it in writing. All Goods and
           Services will be delivered to 3M in strict conformance with any packaging, product and/or service standards, specifications, and other requirements provided
           by 3M or approved in writing by 3M (the “Requirements”).


2.        DELIVERY. Unless otherwise stated in the Order, (a) all Goods shipped from a location in the United States to 3M in the United States of America are sold
           FOB the 3M facility or facilities specified in the applicable Order, (b) all Goods shipped to 3M facilities in the United States from other countries or to 3M
           facilities in other countries are sold FCA (Incoterms 2010) the location specified in the applicable Order, and (c) if Seller is responsible for shipping Goods,
           Seller will ship Goods via the most economical route and in a single shipment. Seller will deliver all Goods and Services within the time period stated in the
           Order, unless 3M specifies a longer, or the Parties agree to a shorter, time period. Seller will make no charge for any packing, crating, storage, insurance,
           shipping, or delivery expense, unless authorized in the Order. Seller will pay any excess costs due to failure to follow 3M’s shipping instructions. If Seller
           delivers any Goods amount other than that stated in the Order without 3M’s prior written consent, 3M may return any of that delivery, at Seller’s expense.
           3M’s determination of the Goods’ count and weight is conclusive, unless Seller encloses a packing slip stating a different amount. TIME IS OF THE
           ESSENCE FOR ALL ORDERS.


     3.   PRICES AND PAYMENT. Goods and Services will be delivered to 3M for the price stated in the Order. Unless the Order states different payment terms,
           payments are net 90 days to be paid in United States dollars. 3M’s payments may be adjusted for Seller’s errors, defects or non-compliance with the Order
           (including these Terms). Each invoice must relate to only one Order, and be issued and dated no earlier than the date on the Goods’ and/or Services’
           delivery date. Each Seller invoice and all related documents (such as packaging lists, bills of lading, freight bills and correspondence) must include: (a) Order
           number; (b) applicable Order line item number(s) and unit of measure; and (c) 3M’s identification number (if provided by 3M). Seller warrants that the prices
           being paid by 3M are not affected by collusion or any other anti-competitive activity.


     4.   ORDER CHANGE, SUSPENSION OR CANCELLATION.

          4.1	3M may change an Order by giving electronic notice to Seller prior to shipment of the applicable Goods or performance of the Services. If any Order
               change causes an adjustment in price or delivery date, the Parties will make an equitable adjustment and modify an Order accordingly, provided
               that Seller gives 3M notice of that adjustment claim within three business days after receipt of 3M’s Order change notice. 3M may require Seller to
               suspend all or part of Seller’s performance under an Order for up to twelve consecutive calendar months. Seller will suspend performance and resume
               performance, as directed by 3M. If any Order suspension causes an adjustment in price, the Parties will make an equitable adjustment and modify
               an Order accordingly, provided that Seller gives 3M notice of that adjustment claim within three business days after receipt of 3M’s Order suspension
               notice.

          4.2	3M may cancel an Order, without cause, at any time by electronic or written notice to Seller, but if 3M’s notice of cancellation is issued less than five
               days prior to a scheduled Goods delivery date or Services performance date, then Seller will be entitled to reimbursement for: (a) if Goods, any unique
               raw materials that cannot be returned to Seller’s supplier or sold to other Seller customer(s) and are necessary to provide those Goods due on that
               delivery date; or (b) if Services, the fees for those Services completed prior to the termination and Seller’s actual, out-of-pocket expenses paid to third
               parties that are not refundable and were reasonably necessary to provide those Services. If Seller fails to comply with all of an Order’s Terms or admits
               its inability to meet its financial obligations, or it otherwise becomes apparent that Seller will not be able to fulfill its obligations under that Order due to
               Unavoidable Delay or other cause, then 3M may cancel an Order at any time by electronic or written notice to Seller without any liability of any kind to
               Seller, in addition to any other legal or equitable remedies 3M may have.


5.        TRADEMARKS. Seller will use a 3M trademark, tradename, or corporate logo (“3M Mark”) only if required by the Requirements. Seller will, at 3M’s direction,
           return to 3M or destroy all materials containing a 3M Mark. While Seller is providing Goods and/or Services for 3M and at any time thereafter, Seller will not
           use 3M’s name or 3M Mark in any manner, including promotional or advertising materials, or otherwise assert affiliation with 3M or a 3M affiliate, except with
           3M’s prior written consent in each instance.
6.              Case& 2:20-cv-03814-MCA-MAH
     3 M MATERIAL       3M EQUIPMENT. 3M owns any materialsDocument               1-2 including,
                                                                    3M provides to Seller, Filed 04/08/20            Page
                                                                                                     without limitation,      3 of 7 PageID:
                                                                                                                         raw materials, databases, or24
                                                                                                                                                      documents (“3M
      Material”) and any tooling or other equipment that 3M provides to Seller or for which 3M reimburses Seller (“3M Equipment”). Seller authorizes 3M to file
      UCC financing statements and other documentation without Seller’s signature to acknowledge 3M’s ownership of these items. Seller will not sell, pledge,
      transfer or remove from Seller’s facility any 3M Material or 3M Equipment. Seller will use all 3M Material and 3M Equipment solely to perform its obligations
      under Orders and for no other purpose. Seller will not alter any 3M Equipment. Seller will use its best efforts to maintain the security and confidentiality of
      all 3M Material and 3M Equipment. Seller has all risk of loss or damage to 3M Equipment and 3M Material, and will, at 3M’s request, immediately restore
      or replace any damaged or lost 3M Equipment or 3M Material with an equivalent item. Promptly on 3M’s request, Seller will return to 3M all 3M Equipment
      and unused 3M Material in their original condition, except for reasonable wear, with 3M liable only for crating and shipping costs. Seller will maintain all 3M
      Equipment in a safe and proper condition and indemnify 3M for, and defend it against, all claims arising out of Seller’s use of 3M Equipment. If the Parties
      establish 3M Material loss allowances, Seller will reimburse 3M for any excess losses, at 3M’s delivered cost to Seller. Seller will inspect 3M Material that
      will be incorporated into Goods and promptly inform 3M of any non-compliance with the Requirements.


7.   WARRANTIES & REMEDIES.

     7.1	In addition to all implied and express warranties available under the Uniform Commercial Code (“UCC”) and/or these Terms, Seller warrants that: (a)
          all Goods and Services will be free from any encumbrance and conform to all Requirements and the applicable Order; (b) all Goods will be without
          any defect in design (except to the extent designed by 3M), manufacture, processing, materials and workmanship; (c) all Goods will be made or
          processed, and all Services will be performed, in compliance with all laws applicable to Seller and its business and with sound environmental, health
          and safety practices consistent with 3M’s Supply Chain Policies: EHS, Transportation, Labor/Human Resources and Supplied Materials available at
          www.3M.com/supplychainpolicies. Seller also warrants that: (x) Seller has the expertise, and resources to perform its obligations under any Order
          (including these Terms); (y) no Good or Service infringes on any third party’s intellectual property rights; and (z) Seller has no third party obligations
          that conflict in any way with Seller’s obligations under these Terms.

     7.2	In addition to all available remedies, 3M may reject any Goods or Services not meeting Seller’s warranties, and: (a) obtain substitutes and offset, or
          require Seller to reimburse 3M for, all additional costs associated with the substitutes; or (b) require Seller, at 3M’s option, to either replace the affected
          Goods or re-perform the affected Services without charge, or to reimburse 3M that Good’s price, plus any 3M Material’s delivered cost, or that Service’s
          price. 3M may, but is not obligated to, inspect or test Goods and Services at 3M’s premises, Seller’s premises or those of any Seller subcontractor
          performing under an Order. 3M’s acceptance of delivery, inspection, or payment for any Good or Service does not waive any of Seller’s warranties or
          other obligations. Seller will use its best efforts to assist 3M in investigation of, and corrective action for, 3M customer complaints related to the Goods
          and/or Services.


8.   COMPLIANCE WITH LAWS & PRODUCT CONTENT.

     8.1	Seller will not provide products or services to 3M that use labor: (a) resulting from mental or physical coercion, physical punishment, slavery, human
          trafficking or other oppressive labor conditions; and (b) from workers younger than 16 years of age if local law permits employees younger than 18. In
          addition, Seller will only use workers between 16 and 18 years of age to perform Seller’s obligations under this Order if Seller implements and maintains
          any additional working conditions needed to adequately protect their safety and health.

     8.2	Before or at shipment of any Good that requires a Material Safety Data Sheet (“MSDS”), Seller will deliver a current and complete MSDS to 3M. Seller
          warrants that each Good is in compliance with, or exempt from, all applicable chemical control Laws (“Chemical Control Laws”), including, without
          limitation, the United States Chemical Control Law known as “TSCA” and any other Chemical Control Law(s) referenced in an Order. Seller will
          promptly inform 3M in writing of any change in a Good’s regulatory status under any Chemical Control Law.

     8.3	Goods, the 3M products into which they are incorporated and Goods packaging (“Goods Packaging”) may need to comply with laws that restrict,
          regulate or require disclosure of, product content, including but not limited to the European Union’s Directive on the Restriction of the Use of Certain
          Hazardous Substances in Electrical and Electronic Equipment (known as “RoHS”), the European Union’s Regulation 1907/2006 (known as “REACH”)
          relating to “Substances of Very High Concern (“SVHC’s”), the European Union’s Directive 94/62/EC relating to packaging, the U.S. Lacey Act and other
          similar laws (“Substance Laws”). Seller therefore warrants as follows for all Goods and Goods Packaging (exclusive of any 3M Material):

			a)	
      Restricted Substances. Goods and Goods Packaging will not contain substances in excess of permitted concentration values established
      by Substance Laws unless the applicable specifications specifically permit that substance in a higher concentration value. Without limiting
      the forgoing, substances in Goods and Goods Packaging will not exceed the following maximum concentration values in any homogeneous
      material (“Restricted Values”): (i) 0.1% (by weight) for each of lead, mercury, hexavalent chromium, polybrominated biphenyls or polybrominated
      diphenyl ethers; or (ii) 0.01% (by weight) for cadmium. If 3M gives Seller notice that the Restricted Values are changed in a manner that may
      negatively affect Seller’s obligations (“Revised Restricted Values”), and, within ten business days thereafter, Seller does not give 3M notice
      that its warranty and/or certification are no longer valid, then Seller is deemed to have warranted that: (1) all non-3M Material will meet the
      Revised Restricted Values; and (2) its certification remains unaffected by the Revised Restricted Values. If any Goods or Goods Packaging
      fails to meet the initial or Revised Restricted Values, then 3M may, in addition to other available remedies and at its discretion, immediately
      on notice to Seller, discontinue purchasing that Goods or Goods Packaging and any 3M purchase commitment, Forecast, or Order relating
      to that Goods or Goods Packaging will be automatically revised to reflect 3M’s discontinuation of that purchase.
			b)	
      Illegally
   Case         Obtained Plant Material. Goods and
          2:20-cv-03814-MCA-MAH                    Goods Packaging
                                                 Document       1-2 willFiled
                                                                           not contain plant material
                                                                                 04/08/20       Page  (including
                                                                                                          4 of 7any derivative 25
                                                                                                                  PageID:      of plant material)
      taken, possessed, transported, or sold in violation of any law. Seller must exercise due care to ensure that the materials contained in
      Goods and Goods Packaging supplied to 3M are legally sourced, harvested and exported from their country of origin. Goods and Goods
      Packaging will also, in addition to complying with the specifications, comply with 3M’s Lacey Act Specification (CGS 150) available at
      3M.com/supplierregspecs.

			c)	
      Conflict Minerals. Seller will disclose whether Goods contain any conflict minerals as defined under Section 1502 of the U.S. Dodd-Frank Act
      and its implementing regulations (collectively the “Conflict Minerals Law”) that are necessary to the production or functionality of the Goods
      (“Conflict Minerals”). If Goods contain any Conflict Minerals Seller must: (i) assure that those Conflict Minerals are “DRC conflict-free” as
      defined in the Conflict Minerals Law; (ii) provide on request information on Conflict Mineral smelters in the relevant supply chains including
      whether those smelters are DRC conflict-free; (iii) provide on request such other information as 3M may reasonably require to determine
      the DRC conflict-free status of Conflict Minerals used in Goods; (iv) adopt policies and management systems consistent with 3M’s Conflict
      Minerals Policy located at 3M.com/supplychainpolicies; and (v) require its suppliers to adopt similar policies and systems.

			d)	
      EEE/WEEE. With respect to any Good, whether finished or a semi-finished component, that is (i) dependent on electric currents or
      electromagnetic fields in order to work properly, or (ii) for the generation, transfer and measurement of voltage within the parameters
      set forth in EU Directive 2011/65/EU, (“EEE Products”), Seller will design, manufacture and mark such EEE Product in accordance with,
      and provide 3M with information to support the declaration of conformity required by, EU Directive 2011/65/EU and Module A of Annex
      II to EU Decision No. 768/2008/EC. If a Good’s Specifications indicate that it is subject to the European Union’s Waste Electrical and
      Electronic Equipment Directive or any related standards (collectively referred to as “WEEE”), then Seller will: (1) mark that Good at no
      cost to 3M with the WEEE symbol and any other WEEE-required markings; (2) on or before that Good’s first delivery to 3M, provide to
      3M the WEEE-required information for treatment and recycling facilities by completing the 3M-approved form for this purpose and provide
      instructions for that Good’s disassembly by a treatment and recycling facility; and (3) design (to the extent designed by Seller) and produce
      that Good with goals of facilitating their dismantling, recovery, reuse and recycling. Seller will not prevent, through specific design features
      or manufacturing processes, any Good subject to WEEE (“WEEE Product”) from being reused, unless those features or processes present
      overriding advantages, such as environment protection and/or safety requirements. To the extent designed by Seller, Seller will design all
      WEEE Products to: (A) meet energy efficiency standards and maximize energy efficiency; and (B) reduce or minimize WEEE Products’
      weight as is feasible.

			e)              No Counterfeit Goods. All Goods delivered pursuant to each Order will comply with and are subject to the anti-counterfeiting terms and
                    conditions listed under “Counterfeit Goods” at 3M.com/supplierregspecs.

      Other Information Disclosure. Seller will provide 3M: (i) satisfactory documentation that Goods and Goods Packaging (exclusive of Material)
			f)	
      do not exceed the Restricted Values; (ii) certification of the exact concentration of each substance subject to the Restricted Values in all non-
      3M Material so 3M can determine if 3M Material combined with non-3M Material does not exceed the Restricted Values; (iii) certification of
      the presence of any substance regulated under any Substance Law contained in the Goods or Goods Packaging including without limitation
      any substance listed in the REACH Candidate List (found at http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_
      en.asp#download) current at the time the Goods are delivered to 3M; (iv) certification of the exact concentration of each SVHC contained
      in Goods and Goods Packaging regardless of whether the relevant Specifications permit one or more SVHCs; (v) certification of each plant
      scientific name (genus and species), country of harvest, quantity of plant material (including any derivative thereof) and unit of measure
      contained in Goods and Goods Packaging; (vi) reports on the occurrence of other substances in any Goods or Goods Packaging that may
      be restricted by, or require disclosure to, governmental bodies, customers and/or recyclers; and (vii) if Goods or Goods Packaging is paper or
      paperboard, the percentage of recycled material such Goods or Goods Packaging contains and if the percentage of recycled material varies,
      the average percentage of recycled material used in the Goods or Goods Packaging.

    8.4	Seller warrants that all Seller employees, agents, and subcontractors (“Seller Personnel”) performing any of Seller’s obligations under an Order will
         have employment authorization that complies with all applicable Laws. On 3M’s request, Seller will provide 3M with all documentation and information
         3M requires to conduct an export control license assessment relating to Seller Personnel. If 3M determines that an export license is needed for certain
         Seller Personnel, 3M may, in its discretion, pursue that export license or instruct Seller not to use that Seller Personnel to perform Seller’s obligations
         under an Order.

    8.5	If any Goods will be shipped from another country into the United States, Seller must secure its facilities and all of its shipments made to 3M and
         3M designated sites in accordance with then-current U.S. Customs Trade Partnership Against Terrorism (“C-TPAT”) security guidelines. If 3M is the
         importer of record for specific shipments, Seller must provide 3M and must ensure that its logistics providers also provide 3M all necessary shipping
         data to satisfy security, notification and other regulatory requirements applicable at the time of delivery, including but not limited to the U.S. Importer
         Security Filing (“ISF”) requirements. This shipping data must be provided to 3M in sufficient time before Goods are delivered to the carrier to complete
         the applicable requirements and in the case of ocean freight no less than three business days prior to delivery of Goods to the carrier. Current C-TPAT
         and ISF requirements can be found on the U.S. Customs and Border Protection website (www.cbp.gov).
     8.6	Seller
              Casemust comply   fully at all times with applicable national
                        2:20-cv-03814-MCA-MAH                               and international
                                                                      Document          1-2 Filedanti-bribery rules, including,
                                                                                                         04/08/20         Page  without
                                                                                                                                   5 oflimitation,
                                                                                                                                         7 PageID: the U.S.26
                                                                                                                                                            Foreign Corrupt
          Practices Act, the U.K. Bribery Act and applicable EU, OECD and Council of Europe anti-bribery rules. Seller will not offer, make, promise to make,
          or authorize the making of any gift or payment of money or anything of value either directly or indirectly for purposes of (a) influencing any act or
          decision of any government official or political party (or candidate thereof) (collectively, “Officials”); (b) inducing an Official to do or omit to do any act in
          violation of the lawful duty of that Official; or (c) inducing an Official to use influence with a non-U.S. government or instrumentality to facilitate Seller’s
          performance of its obligations under any Order. Seller and its affiliates must at all times keep complete and accurate books and records. All records
          and information that Seller provides to 3M pertaining to the performance of each Order must be complete and accurate.

     8.7 	Seller must fully comply with all trade-related laws including but not limited to export control, embargo and sanctions, anti-boycott and import laws
           applicable to Seller and its business. Seller also represents and warrants that:

     		a)	
          Restricted Parties. In the performance of its obligations under this Order, Seller will not engage in any transaction with any restricted party
          appearing on the restricted parties lists of the United States or any other applicable jurisdiction including but not limited to Seller’s use of
          freight forwarders, financial institutions, customs brokers and Seller Personnel. The U.S. Government’s consolidated list of restricted parties
          is available at http://www.export.gov/ecr/eg_main_023148.asp.

			b)	
      Export Controls. Unless 3M agrees in writing to the contrary and notwithstanding any Incoterm referenced in these Terms or the Order,
      Seller will obtain all export control licenses, permits, or any other governmental authorizations required to perform Seller’s obligations
      under the Order. Prior to shipping any export-controlled Goods or transmitting any related export-controlled software or technical data to
      3M, Seller will provide the export classifications of the Goods, software or technical data (“Export Classification Information”) by e-mail to
      export3MUS@mmm.com. In addition, Seller will include the Export Classification Information on (i) any packing documentation accompanying
      the shipment of Goods; (ii) any transmission instructions for software; and (iii) on the face of all technical data.

      Country of Origin. On request Seller will provide 3M with complete and accurate country of origin information for all Goods covered by the
			c)	
      Order (“Country of Origin Information”) by e-mail to import3MUS@mmm.com.

      Antidumping and Countervailing Duties. If any Goods are subject to antidumping or countervailing duties for the purposes of import into the
			d)	
      United States, Seller will notify 3M by e-mail to import3MUS@mmm.com prior to shipment of the Goods.

      3M Cancellation Remedies. If Seller breaches this Section 8.7, 3M may in addition to its other remedies cancel the Order on notice to Seller
			e)	
      without any opportunity to cure and without liability to 3M. In addition, 3M may in its sole discretion and without liability or opportunity to cure
      cancel the Order on notice to Seller if: (i) the export control classification of the Goods or related software or technical data limits or restricts
      3M’s ability to use or resell the Goods; or (ii) Seller notifies 3M that any Goods are subject to antidumping or countervailing duties.

     8.8	All drawback of duties and rights related to duties paid by Seller when the Goods or any materials or components used in manufacturing Goods are
          imported by Seller accrue to the exclusive benefit of 3M. Duty drawback rights include without limitation rights accruing from product substitution
          and rights obtained from Seller’s subcontractors. Upon request, Seller will provide 3M with all documents, records, and other supporting information
          necessary to obtain any duty drawback, and will reasonably cooperate with 3M to obtain payment.


9.   CONFIDENTIAL INFORMATION.

     9.1	The term: (a) “products” as used only in this Section 9 means all products manufactured or sold by or for 3M or services performed for 3M, including the
          Goods and Services; and (b) “3M Confidential Information” means information or tangible materials, whether or not designated by 3M as confidential,
          pertaining to: (i) product development, design, formulations, composition, research and development, or specifications; (ii) product manufacturing
          techniques, rates or quantities; (iii) equipment used to make products; (iv) any other aspects of 3M’s business relating to products and services,
          including without limitation marketing, sales, customers and non-public financial data; (v) all Orders placed by 3M; and (vi) the Parties’ relationship.

     9.2	Seller will: (a) keep all 3M Confidential Information confidential; (b) use 3M Confidential Information only as necessary to perform Seller’s obligations
          under the Order; and (c) assure that its employees, agents, and 3M-approved subcontractors abide by these confidentiality obligations. If Seller
          receives any tangible materials constituting 3M Confidential Information, then Seller will return those to 3M, on 3M’s request or at the end of the
          applicable Order. 3M Confidential Information does not include information that is: (x) available to the public in any publication; (y) known to Seller
          prior to its receipt from 3M as evidenced by Seller’s written records; or (z) available to Seller from another source without breach of any agreement or
          violation of law. If required by judicial or administrative process to disclose 3M Confidential Information, Seller agrees to promptly give 3M notice, allow
          3M reasonable time to oppose such process, and seek to have the third party treat the information confidentially to the extent legally permissible.
10. PERSONAL  Case      2:20-cv-03814-MCA-MAH
                    INFORMATION.       “Personal Information” meansDocument           1-2a particular
                                                                       information about       Filed individual
                                                                                                        04/08/20 that, onPage
                                                                                                                          its own 6  ofcombination
                                                                                                                                  or in 7 PageID:  with 27
                                                                                                                                                        other information,
     identifies an individual, in any form and any media. Seller may access, collect, or process Personal Information during its performance under an Order. Seller
     must keep all that Personal Information confidential, use it only as necessary to perform Seller’s obligations under an Order, and promptly notify 3M of any
     judicial process that might require its disclosure. Seller will, at 3M’s option, either return or destroy all that Personal Information on 3M’s request. In addition,
     Seller will: (a) create, obtain, process and use Personal Information only in compliance with all applicable laws; (b) restrict access to Personal Information
     to only those Seller employees as is necessary to perform Seller’s obligations under an Order; (c) ensure that all Seller employees with such access have
     obligations as strict as Seller’s obligations under this Section and have been informed of those obligations; (d) use security measures to protect all Personal
     Information from unauthorized access, use, disclosure, alteration or destruction; (e) maintain any records that include Personal Information in accurate and
     current form; (f) on 3M’s request, provide reasonable assistance with updating, correcting, verifying, and providing individuals with access to their Personal
     Information related to an Order; and (g) promptly notify 3M if any unauthorized person accesses, uses, or discloses any Personal Information related to an
     Order, or if any individual requests access to, correction of, or revokes consent for, Personal Information related to an Order.


11. PRODUCTION DISCONTINUATION. Prior to Seller’s discontinuing the manufacture or sale of any Good identified in any Order issued by 3M during
     the preceding twelve months: (a) Seller will fill all current Orders for that Good; (b) Seller will give 3M at least six months’ prior written notice of that
     discontinuation; and (c) 3M will have the right to issue a last-time buy Order for, and Seller will deliver, that discontinued Good at its then-current price in an
     amount up to 3M’s largest twelve-month purchase volume (based on Orders issued).


12. INDEMNIFICATION & INSURANCE. Seller will indemnify, defend, and hold harmless 3M, its affiliates, and their successors, assigns, officers, directors,
     employees, and agents for, from and against any claim, liability, loss, damage, lien, judgment, duty, fine, civil penalty and cost, including attorneys’ fees
     and litigation expenses, arising out of: (a) Seller’s failure to comply with any of its obligations under an Order (including these Terms), which may include,
     without limitation, those relating to a resulting Good recall or other reasonable action 3M takes regarding any such failure; and (b) claims arising out of
     handling, packaging, labeling, storage, treatment, removal, transportation, and disposal of any waste material at any Seller site or related to the Goods
     under any laws, including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. Sections 9601 et
    seq. as amended, known as “CERCLA”), the Hazardous Materials Transportation Act (49 U.S.C. Sections 5101 et seq.), the Resource Conservation and
    Recovery Act (42 U.S.C. Sections 6901 et seq., known as “RCRA”), or any other current or future law of similar effect. These indemnities do not affect any
    other 3M remedies. Seller will at all times maintain liability, property damage, and other insurance to protect 3M from all the foregoing risks, and will, on
    request, supply certificates evidencing this coverage.


13. GOVERNMENT FLOW-DOWNS. Be advised that Seller’s Goods and/or Services may be included in products and/or services 3M sells directly or indirectly
     to the U.S. Government. Due to such sales, certain, limited number of Federal Acquisition Regulation (FAR) and Defense FAR Supplement (DFARS)
     contract clauses required for the purchase of commercial items by the U.S. Government, will be “flowed down” in all Orders. The applicable FAR and DFARS
     clauses, including any explanatory notes following the clause citations, and other terms and conditions that apply to Orders for commercial items (as defined
     in FAR 2.101) (“Flow-Downs”) are on the 3M Supplier Direct website at: www.3M.com/suppliergov select “U.S Government Contract Flow Downs” and the
     most recent version Provisions for Suppliers and Subcontractors USGOV-U. The Flow-Downs are incorporated into this Order by reference to the extent
     required by applicable Federal laws and/or regulations, or are necessary to protect the rights and obligations of 3M as such clauses are included in U.S.
     Government prime contracts or higher-tier subcontracts awarded to 3M. These Flow-Downs have the same force and effect as if they were included in full
     text in this Order. The applicable version of the Flow-Downs is the most current version shown in the 3M Supplier Direct website as of the issuance date of
     this Order and may only be changed by mutual written agreement of the Parties.


14. U
     NAVOIDABLE DELAY. If a Party cannot perform its obligations, in whole or in part, under an Order as a result of civil or military authority, war, flood, fire,
    epidemic, or other condition or cause beyond its reasonable control and not related to its fault or negligence (an “Unavoidable Delay”), that Party will be
    excused from that performance during the Unavoidable Delay to the extent that performance is prevented or delayed. If Seller has an Unavoidable Delay,
    3M may modify or terminate any Orders on notice to Seller without liability to Seller. During a Seller Unavoidable Delay period, Seller will allocate any
    available Goods as is fair and reasonable. Unavoidable Delay will not include: (a) any labor dispute; (b) non-performance by Seller’s supplier; or (c) any
    delay preventable by Seller moving the affected Goods to an alternate 3M-approved Seller facility.


15. S
     ELLER WAIVER OF DAMAGES. 3M WILL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO SELLER FOR SPECIAL, INDIRECT, OR
    CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS) IN ANY WAY RELATED TO GOODS, SERVICES, AN ORDER,
    OR ITS TERMINATION, REGARDLESS OF THE LEGAL OR EQUITABLE THEORY ON WHICH THE DAMAGES ARE SOUGHT.
16. DISPUTECase        2:20-cv-03814-MCA-MAH
                RESOLUTION.     Any claim or dispute arising from, Document
                                                                      or relating to,1-2   Filed
                                                                                      a Good,      04/08/20
                                                                                              Service, or an Order Page
                                                                                                                     (including7 these
                                                                                                                                  of 7Terms)
                                                                                                                                         PageID:
                                                                                                                                               will be:28
                                                                                                                                                        (a) governed by
     the laws of the State of Minnesota, United States of America, without regard to its conflicts of law provisions; and (b) must only be litigated in a federal or
     state court of competent jurisdiction in Ramsey County, Minnesota. Each Party consents to the Minnesota courts’ personal jurisdiction. Each Party will bear
     its own costs in dispute resolution, except that if a Party commences litigation, the losing Party in that litigation will pay all the prevailing Party’s attorneys’
     fees, court costs, and other expenses related to that litigation. The 1980 United Nations Convention on Contracts for the International Sale of Goods will not
     govern an Order. All negotiations will be conducted in English, and all documents, including all Orders, will be written in English.


17. NOTICES. Unless otherwise stated in these Terms, any permitted or required notice must be in writing and personally delivered, including via any
     internationally recognized overnight service: (a) to 3M at: 3M Sourcing Operations, Building 0216-02N-007, 3M Center, St. Paul, Minnesota USA 55144-
     1000, Attention: Vice President; and (b) to Seller at the address to which the applicable Order was sent. Notice of a Party’s address change will be given as
     stated above.


18. GENERAL TERMS. Reference in these Terms to laws includes all federal, state, provincial, regional, territorial and local laws, statutes, regulations,
     rules ordinances and directives of any government. Each Order (including these Terms) is the Parties’ final and complete agreement, and it terminates
     all their prior written or oral agreements and understandings as to that Order’s subject matter except: (a) for any additional Seller obligations in a Bidding
     Participation Agreement; and (b) no Order is intended to terminate or supersede any existing confidentiality or intellectual property agreement by the Parties,
     including, without limitation, a General Supplier & Patent Agreement or Supplier Agreement or any written agreement between the Parties that specifically
     covers the Order or other written terms 3M has provided to Seller, that specifically covers that Order. All these Terms including, without limitation, those
     relating to safety, regulatory compliance, warranty, insurance, indemnification, confidentiality, will survive an Order’s end and be fully enforceable thereafter
     to the full extent necessary to protect the Party in whose favor they run. A Party’s failure(s) to insist on strict performance, or to exercise its rights, under
     an Order, does not waive subsequent compliance with that Order. All 3M rights and remedies under an Order are cumulative, and in addition to any other
     rights and remedies provided in law or equity. Seller may not assign an Order or any of its rights or obligations under an Order, including, without limitation,
     any subcontracting (“Assignment”), without 3M’s prior written consent. No purported Assignment by Seller is binding on 3M without its written consent. No
     3M consent to a Seller Assignment relieves Seller of any obligations under an Order, and Seller will ensure that any full assignee assumes all of Seller’s
     obligations under these Terms and that any subcontractor is bound by terms as stringent as these Terms. Except as otherwise provided in these Terms, an
     Order may only be modified by a written document signed by the Parties’ authorized representatives.
